

116 HR 8743 IH: Solar Jobs Preservation Act of 2020
U.S. House of Representatives
2020-11-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 8743IN THE HOUSE OF REPRESENTATIVESNovember 12, 2020Mr. Levin of California (for himself, Mr. Schweikert, Mr. Tonko, and Mr. Cook) introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo amend the Internal Revenue Code of 1986 to make certain energy tax credits fully refundable and to delay the tax credit phase down, and for other purposes.1.Short titleThis Act may be cited as the Solar Jobs Preservation Act of 2020. 2.Elective payment for energy property, electricity produced from certain renewable resources(a)In generalSubchapter B of chapter 65 is amended by adding at the end the following new section:6431.Elective payment for energy property, electricity produced from certain renewable resources(a)Energy propertyIn the case of a taxpayer making an election (at such time and in such manner as the Secretary may provide) under this section with respect to any portion of an applicable credit, such taxpayer shall be treated as making a payment against the tax imposed by subtitle A for the taxable year equal to the amount of such portion. (b)Definitions and special rulesFor purposes of this section—(1)Applicable creditThe term applicable credit means the energy credit under section 48.(2)TimingThe payment described in subsection (a) shall be treated as made on the later of the initial due date of the return of tax for the taxable year or the date on which such return is filed.(c)Exclusion from gross incomeGross income of the taxpayer shall be determined without regard to this section.(d)Denial of double benefitSolely for purposes of section 38, in the case of a taxpayer making an election under this section, the energy credit determined under section 48 shall be reduced by the amount of the portion of such credit with respect to which the taxpayer makes such election.(e)ApplicationThis section shall apply to property the construction of which begins before January 1, 2022. .(b)Clerical amendmentThe table of sections for subchapter B of chapter 65 is amended by adding at the end the following new item:Sec. 6431. Elective payment for energy property, electricity produced from certain renewable resources..(c)Effective dateThe amendments made by this section shall apply to property placed in service after the date of the enactment of this Act.3.Extension of energy credit(a)In generalSection 48(a)(6) of the Internal Revenue Code of 1986 is amended—(1)in subparagraph (A)—(A)by striking which begins before January 1, 2022 and inserting which begins before January 1, 2023,(B)in clause (i), by striking January 1, 2021 and inserting January 1, 2022, and(C)in clause (ii)—(i)by striking December 31, 2020 and inserting December 31, 2021, and(ii)by striking January 1, 2022 and inserting January 1, 2023, and(2)in subparagraph (B)—(A)by striking January 1, 2022 and inserting January 1, 2023, and(B)by striking January 1, 2024 and inserting January 1, 2025. (b)Effective dateThe amendments made by this section shall apply to property placed in service after the date of the enactment of this Act.